IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MITCHELL A. TITUS,                          : No. 66 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PERRY COUNTY COURT OF COMMON                :
PLEAS, ET AL.,                              :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2018, the Petition for Review treated as Petition

for Writ of Mandamus is DENIED.